          Case 1:19-cv-11488-GHW Document 21 Filed 07/20/20 Page 1 of 2
                                                            USDC SDNY
THE WEITZ LAW FIRM, P.A.                                    DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 7/20/2020


                                                                 MEMORANDUM ENDORSED
July 20, 2020

VIA CM/ECF
Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12C
New York, New York 10007

                Re:    Velasquez v. Two Big Boys, Inc., d/b/a Posh Bar & Lounge, et al.
                       Case No. 1:19-cv-11488-GHW

Dear Judge Woods:

       The undersigned represents the Plaintiff in the above-captioned case matter.

         On July 15, 2020, through a discovery response only recently received from counsel for
Defendant John Iaonnou, it has come to Plaintiff’s counsel’s attention that John Greco, an individual,
is a party to the lease regarding the Posh Bar & Lounge subject facility, and therefore needs be added
as an additional Defendant in this matter. In such ADA related actions, as in the instant case, both
the landlord and tenant are jointly and severally liable and since John Greco, an individual, is in the
lease, he is also jointly and severally liable. Further, opposing counsel has consented, and has even
requested that the Complaint [D.E. 1] be amended to include said additional defendant, so no current
parties will be prejudiced if Plaintiff is granted leave of Court to file his Amended Complaint
(attached hereto as Exhibit “A”).

        The prevailing case law is in favor of the Court freely granting parties leave to amend and
such leave should be ‘freely given,’ Foman v. Davis, 371 U.S. 178, 182 (1962). Generally, courts in
this Circuit grant leave to amend unless the opposing party shows either undue prejudice or bad faith
on the part of the moving party. Advanced Portfolio, 1996 WL 51190 at *2 (citing Block v. First
Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993)); Innomed Labs, LLC v. Alza Corp., No. 01 Civ.
8095 (HB), 2002 WL 1628943 at *2 (S.D.N.Y. July 23, 2002) (quoting Block, 988 F.2d at 350).
Moreover, since “the purpose of amending a pleading ‘is to assert matters that were overlooked or
were unknown … at the time … [of the] original complaint,’” (Smiga v. Dean Witter Reynolds, Inc.
766 F.2d 698, 703 (2d Cir. 1985) (quotation omitted) and Greenwald v. American Medcare Corp.,
666 F. Supp. 489, 492 (S.D.N.Y. 1987)), it is both acceptable and common for a party to move to
amend based on matters learned since the commencement of the action. See, e.g., Tokio Marine and
Fire Ins. Co. v. Employers Ins. of Wausau, 786 F.2d 101,103 (2d Cir. 1986) (after defendants learned
of waiver provisions of construction contract, they should have been permitted to amend their answer
to assert a waiver defense); State Teachers Retirement Bd. v. Fluor Corp. 654 F.2d 843, 85556 (2d
Cir. 1981). In line with the aforementioned case law, it has only come to the undersigned’s attention
                  Case 1:19-cv-11488-GHW Document 21 Filed 07/20/20 Page 2 of 2


      just last week that John Greco, an individual, was a party to the lease involving this subject facility,
      and therefore his identity has only recently been disclosed or “learned” and was previously
      “unknown,” as described herein.

             As such, Plaintiff hereby respectfully seeks leave to file an Amended Complaint to include
      the John Greco, an individual, as an additional defendant in this action, with the full consent of
      opposing counsel. A copy of the Amended Complaint is hereto attached as Exhibit “A.”

              Thank you for your consideration of the Plaintiff’s request to amend.

                                                        Sincerely,

                                                        By: /S/ B. Bradley Weitz           .
                                                           B. Bradley Weitz, Esq. (BW9365)
                                                           THE WEITZ LAW FIRM, P.A.
                                                           Attorney for Plaintiff
                                                           Bank of America Building
                                                           18305 Biscayne Blvd., Suite 214
                                                           Aventura, Florida 33160
                                                           Telephone: (305) 949-7777
                                                           Facsimile: (305) 704-3877
                                                           Email: bbw@weitzfirm.com

Application granted. Plaintiff is granted leave to file the amended complaint at Dkt No. 20-1

The Clerk of Court is directed to terminate the motion pending at Dkt No. 20.

SO ORDERED.                                                                  _____________________________________
                                                                                     GREGORY H. WOODS
Dated: July 20, 2020                                                                United States District Judge




                                                              2
